Exhibit 10(b)

AMENDMENT NO. 1

TO THE

AMPCO-PITTSBURGH CORPORATION

1988 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(as amended and restated December 17, 2008)

Ampco-Pittsburgh Corporation (the “Company”) desires to amend the
Ampco-Pittsburgh Corporation 1988 Supplemental Executive Retirement Plan (as
amended and restated December 17, 2008) (the “Plan”) in accordance with its
reserved right to do so under Section 5.5 of the Plan.

NOW, THEREFORE, the Plan is hereby amended by adding a new Subsection (d) to
Section 3.1 as follows:

 

  (d) Notwithstanding the cessation of benefit accruals under the Retirement
Plan, a Participant’s Final Average Earnings (determined without regard to any
limit on compensation under IRC § 401(a)(17)) under this Plan will be calculated
as if the Participant continued to accrue benefits under the Retirement Plan.

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed
by its duly authorized officers, effective as of July 1, 2015.

 

    Ampco-Pittsburgh Corporation Attest   /s/Keith Zatawski     By       /s/
Rose Hoover

 